department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division nov uniform issue list tep rat legend taxpayer a ira x ira y trust z amount a company a company b financial advisor c date a date b date c dear this is in response to your request for a ruling dated date as supplemented by correspondence dated august and november submitted on your behalf by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ page the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age represents that on date b she received a distribution from ira x an individual_retirement_account totaling amount a taxpayer a asserts that her failure to accomplish a rollover within the 60-day period prescribed by sec_408 was due to financial_institution error taxpayer a further represents that amount a has not been used for any other purpose taxpayer a maintained ira x and other accounts with company a in may upon the sale of company a taxpayer a’s accountant referred her to financial advisor c to help with determining how to manage these accounts financial advisor c opened ira y and trust z a non-ira account for taxpayer a in company b on date a taxpayer a gave financial advisor c a check for certain non-ira funds these funds were deposited in trust z a non-ira account about one week later on date b taxpayer a gave financial advisor c a check for amount a drawn upon ira x taxpayer a represents that she intended amount a to be deposited into ira y however financial advisor c's office mistakenly deposited amount a into trust z instead of into ira y financial advisor c has provided a letter confirming the mistake taxpayer a received a form 1099-r which reported the distribution from ira x as a taxable_distribution however taxpayer a represents that because of her age she did not fully understand that she had to report this amount as income on her tax_return until she received a notice of additional tax_liability including interest and penalties from the internal_revenue_service the service on date c more than two years after the distribution of amount a her accountant then made her aware of the tax consequences of the original ira distribution and this request was filed with the service for a waiver of the 60-day rollover period with respect to amount a - based on the above facts and representations you request a ruling that the service waive the day rollover requirement with respect to the distribution of amount a contained in sec_408 of the code in this instance sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers page sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible retirement ‘plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408i from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers _ sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred page the information presented and documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a timely rollover was caused by financial advisor c’s office mistakenly depositing amount a into her taxable account rather than into ira y therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount a from ira x taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount a into a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount a will be considered a rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter_ruling is being sent to your authorized representative pursuant to a power_of_attorney on file in this office if you wish to inquire about this ruling please contact d at sincerely yours manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc
